Citation Nr: 0826741	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-26 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 
through October 1970; and served in the Republic of Vietnam 
from January 14, 1970 through July 13, 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2008.  A transcript of that hearing 
is of record.

REMAND

Establishing service connection for PTSD specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Where it is determined that the veteran was 
engaged in combat with the enemy and the claimed stressor is 
related to such combat, the veteran's lay testimony regarding 
the claimed stressor is accepted as conclusive as to its 
actual existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  Evidence denoting participation in combat can 
include award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.


Throughout the pendency of his appeal, although the veteran 
has described several stressful events that occurred during 
his time in Vietnam, initially, the information provided by 
the veteran was not sufficient for effective research because 
he failed to identify specific time frames, locations or 
units of assignment necessary to corroborate stressful 
events.  As such, a request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) was not made.  (See 
May 2007 Memorandum regarding a formal finding of lack of 
information necessary to corroborate a stressor).

However, in May 2008, subsequent to his Board hearing, the 
veteran submitted letters he wrote to his parents while 
serving in Vietnam.  One letter in particular dated in May 
1970, noted that while stationed on temporary duty at LZ 
Ross, the area was hit every night with rockets and mortars.  
This letter supports the veteran's earlier statement from his 
November 2003 PTSD Questionnaire, where he noted that while 
at LZ Ross, the camp was hit repeatedly with rockets and 
mortar shells.  

The Board notes that the agency of original jurisdiction 
(AOJ) did attempt to verify an incident where the veteran 
described jumping off a 30 foot telephone pole to avoid being 
shot, and injured his knee, (the record contains an entry in 
the service medical records noting that the veteran injured 
his left knee when he jumped off a telephone pole in July 
1970 while serving in Vietnam), and the AOJ also attempted to 
verify another incident which involved the veteran witnessing 
American casualties in April 1970.  However, while the AOJ 
obtained the Command Chronology for the months of April and 
July 1970, for the 1st and 9th Engineer Battalion, the month 
of May 1970 was not researched.  Therefore, the Board finds 
that based on the newly submitted May 1970 letter, the record 
now contains sufficient information to allow for effective 
research.

Lastly, the Board notes that although the March 2004 VA 
examiner diagnosed the veteran with PTSD, he specifically 
stated that the diagnosis was contingent upon verification of 
an in-service stressor event.  In this case, because there is 
no verified stressor event, there is no confirmed diagnosis 
of PTSD based on a verified stressor.

In view of the foregoing, the Board finds that a remand is 
warranted to attempt to corroborate in-service stressor(s) 
identified by the veteran.  If an in-service stressor is 
corroborated, the veteran should be scheduled to undergo a VA 
examination for the purpose of determining whether any 
verified in-service stressor is sufficient to support a 
diagnosis of PTSD.  Such examination must include 
psychological testing.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ should contact the veteran 
and request that he provide details 
regarding any specific claimed stressor 
incidents.  Dates, places and units 
involved in any stressor event should be 
identified by the veteran.  Specifically, 
the veteran should be asked to expound on 
the rocket and mortar attack at LZ Ross 
mentioned in his May 1970 letter to his 
parents, including confirming the 
specific unit he was assigned to at that 
time.

2.  With the information provided by the 
veteran, including his testimony at his 
May 2008 Board hearing and aforementioned 
May 1970 letter, review the file and 
prepare a summary of all the claimed 
stressors.  This summary must be prepared 
regardless of whether the veteran 
provides any additional statements.  Send 
this summary and a copy of his DD Form 
214 and all associated service documents 
to the JSRRC at Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
Virginia 22315-3802.  The JSRRC should be 
requested to provide any additional 
information that might corroborate his 
alleged stressors.  Specifically, it 
should be asked whether the veteran's 
unit (1st Engineer Battalion) was 
stationed at LZ Ross in May 1970 and, if 
so, whether LZ Ross was subjected to 
rocket and mortar attacks at that time.

3.  The AOJ should then take the steps 
necessary to attempt to corroborate any 
specific stressor(s) identified by the 
veteran.  Specifically, the AOJ should 
contact the service department or other 
appropriate agency and ask for research 
of unit histories or other unit records, 
daily journals, operational reports, and 
casualty records for the 9th Engineering 
Battalion and the 1st Engineering 
Battalion that might serve to 
independently verify the veteran's 
alleged stressful experiences.  A records 
search should encompass the time period 
beginning about May 1, 1970 and ending 
about July 1, 1970, or any other period 
specifically identified by the veteran.  
If the search for corroborating 
information leads to negative results, 
this should be documented in the claims 
file.  If no additional service records 
or unit histories can be found, or if 
they have been destroyed, ask for 
specific written confirmation of that 
fact.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service--as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO must consider all credible supporting 
evidence developed to show that the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

5. If, and only if, the veteran's in- 
service stressors are corroborated and/or 
his unit is shown to have participated in 
combat or combat situations as 
contemplated in Pentecost v. Principi, 16 
Vet. App. 124 (2002), the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the presence and 
etiology of PTSD.  The RO should identify 
to the examiner the stressor deemed 
verified by VA, and the examiner should 
be requested to identify the stressor 
that serves as the basis for any PTSD 
diagnosis.  The examiner should also note 
the diagnostic criteria utilized to 
support the diagnosis under DSM-IV and 
should comment upon what specific 
symptoms are attributable to PTSD, as 
opposed to symptoms referable to any 
nonservice-connected disabilities 
(whether mental and/or physical).

6.  Thereafter, re-adjudicate the claim 
on appeal.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



                
_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

